       Case 2:19-cv-00566-SM-MBN Document 19 Filed 01/28/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

TOMMY BADEAUX AND CANDIS                *              CIVIL ACTION NO. 19-cv-566
LAMBERT, individually and o/b/o NEW     *
ORLEANS SAINTS SEASON TICKET            *
HOLDERS, NEW ORLEANS SAINTS             *              SECTION M, DIVISION 5
NATIONAL FAN BASE a/k/a THE WHO         *
DAT NATION, ANY PARTY WITH              *
INTEREST THAT HAS BEEN AFFECTED         *              JUDGE SUSIE MORGAN
BY THE OUTCOME,                         *
                                        *              MAGISTRATE JUDGE MICHAEL
              Plaintiffs,               *              NORTH
                                        *
versus                                  *
                                        *
ROGER GOODELL as COMMISSIONER           *
OF THE NATIONAL FOOTBALL                *
LEAGUE, NATIONAL FOOTBALL LEAGUE *
And NFL PROPERTIES, LLC, Successor -in- *
Interest to NFL PROPERTIES, INC.        *
                                        *
              Defendants.               *
                                        *
*****************************

                       SUPPLEMENT TO NOTICE OF REMOVAL

       The NFL Defendants—the National Football League (“NFL”), NFL Properties LLC, and

Roger Goodell as Commissioner of the NFL (collectively, “the NFL Defendants”)—supplement

their Notice of Removal filed on January 25, 2019 (R. Doc. 1), to add the following paragraph 7a.

to the Grounds for Removal:



       7a. While CAFA’s minimal diversity requirement is satisfied as long as any one defendant

is diverse from any one plaintiff, such that the allegations of citizenship of Defendants NFL and

NFL Properties LLC as being diverse from Plaintiffs Tommy Badeaux and Candis Lambert
       Case 2:19-cv-00566-SM-MBN Document 19 Filed 01/28/19 Page 2 of 2



suffice, for purposes of providing the Court with a complete set of citizenship allegations regarding

all Defendants, Commissioner Roger Goodell’s domicile is in the State of New York.1

                                                  Respectfully submitted,

                                                  /s/ H.S. Bartlett III
                                                  Gladstone N. Jones, III (La. Bar No. 22221)
                                                  H.S. Bartlett III (La. Bar No. 26795)
                                                  Lynn E. Swanson (La. Bar No. 22650)
                                                  Peter N. Freiberg (La. Bar No. 22912)
                                                  Jones, Swanson, Huddell & Garrison, L.L.C.
                                                  601 Poydras Street, Suite 2655
                                                  New Orleans, La. 70130
                                                  (504) 523-2500
                                                  (504) 523-2508 (facsimile)

                                                  Attorneys for the NFL Defendants

                                 CERTIFICATE OF SERVICE

    I hereby certify that a true copy of the above pleading was served on counsel of record by filing

in this Court’s CM/ECF System, on this date, the 28th day of January, 2019.

                                                  H.S. Bartlett III
                                                  H.S. Bartlett III




1
  In their Petition, Plaintiffs alleged the Commissioner is a “resident of the State of New York”;
the Defendants are clarifying that the Commissioner’s domicile is in the State of New York. See
Monardes v. Ayub, 339 Fed. Appx. 369, 369 (5th Cir. 2009) (“For purposes of diversity jurisdiction,
the domicile of the parties, as opposed to their residence, is the key.”) (internal citations and
quotation marks omitted).


                                                –2–
